Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Using the limitation “and/or” makes it unclear whether each element or only 1 is required. Additionally, the following limitation is unclear “determining a driving mode of the vehicle by allowing the battery to be selectively mounted in the drive module, wherein a body of the vehicle is variable by a combination between the drive module and the body module. 1) It is unclear how the driving mode is determined by mounting a battery and 2) It is unclear what is meant in the limitation “a combination between the drive module and the body module”. Claims 2-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 10,870,341).
[Claim 1] Regarding claim 1, Hung discloses a vehicle comprising: a drive module having drive wheels (12) provided at a lower portion of the drive module (FIG 2);

a body module (See FIG 2) coupled to an external side of the drive module (the body is formed opposite the wheel/drive modules and one of ordinary skill in the art would understand it to be positioned opposite) and forming an internal space of the vehicle (see annotated FIG 2); and a battery-mounting portion formed in the drive module and/or the body module to mount a battery therein (see annotated FIG 2), providing electric power to the battery when the battery is mounted (Hung is drawn to an electric vehicle which conventionally powers the wheels using electric motors and includes generator(s) to selectively recharge the batteries which power the motors) and determining a driving mode of the vehicle by allowing the battery to be selectively mounted in the drive module (FIGS 1-9 show various modes of the batteries to reconfigure the vehicle) wherein a body of the vehicle is variable by a combination between the drive module and the body module (Hung is variable in the lateral and longitudinal directions).

    PNG
    media_image1.png
    850
    844
    media_image1.png
    Greyscale




[Claim 2] Regarding claim 2, Hung discloses the vehicle of claim 1, wherein the drive module includes a first drive module mounted on a front side of the vehicle and a second drive module mounted on a rear side of the vehicle (see annotated FIG 2, each 
[Claim 3] Regarding claim 3, Hung discloses the vehicle of claim 2, wherein the battery is mounted in the respective battery-mounting portions of the first drive module and the second drive module so that the vehicle is selectively four-wheel or two-wheel driven (the batteries of Hung are mounted in the body module of an electric vehicle. Such batteries drive the wheel modules 12 and either or both front and rear modules can be powered to drive).
[Claim 4] Regarding claim 4, Hung discloses the vehicle of claim 2, wherein the battery is mounted in the battery- mounting portion of the first drive module, without being mounted in the battery- mounting portion of the second drive module so that the vehicle is front-wheel driven (the batteries of Hung are mounted in the body module of an electric vehicle. Such batteries drive the wheel modules 12 and either or both front and rear modules can be powered to drive).
[Claim 5] Regarding claim 5, Hung discloses the vehicle of claim 2, wherein the battery is mounted in the battery- mounting portion of the second drive module, without being mounted in the battery- mounting portion of the first drive module so that the vehicle is rear-wheel driven (the batteries of Hung are mounted in the body module of an electric vehicle. Such batteries drive the wheel modules 12 and either or both front and rear modules can be powered to drive).
[Claim 6] Regarding claim 6, Hung discloses the vehicle of claim 1, wherein the drive module includes a first drive module (Front drive wheels/drive units) mounted on a front 
[Claim 10] Regarding claim 10, Hung discloses the vehicle of claim 1, wherein the drive module and the body module are formed in plurality and a total number of the plurality is at least three, and the at least three drive modules and body modules are connected to each other so that the vehicle is multiple-wheel driven (the batteries of Hung are mounted in the body module of an electric vehicle. Such batteries drive the 4 wheel modules 12. Hung discloses a single body module, however it is exemplary in nature and a people mover of greater scale can have additional modules. Regarding duplication of parts, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. Here, the electric vehicle would operate the same with additional body sections).
[Claim 11] Regarding claim 11, Hung discloses the vehicle of claim 1, wherein a body battery is mounted in the battery- mounting portion of the body module (Hung houses the batteries in the body) and a drive battery is mounted in the battery- mounting portion of the drive module and the drive battery providing electric power to the drive wheels. (Hung arguendo, powers the wheels using the batteries housed on the body. However, to make the battery integral to the motors would have been obvious tone of ordinary skill  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”). Here, weight distribution and packaging could be optimized by integrating a portion of the battery in the drive modules) the body battery providing electric power to the internal space of the vehicle (Hung is exemplary in nature and the power distribution from its battery array can be modified as desired by one of ordinary skill in the art as a matter of design choice.) 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 10,870,341) in view of Demachi et al. (US 6,781,343).
 [Claim 15] Regarding claim 15, Hung discloses the vehicle of claim 11.
-However, it fails to disclose wherein when states of charge of the body battery and the drive battery are lower than a predetermined level, a save mode is activated by a controller.
-Nevertheless, Demachi discloses a battery energy management that uses a save mode when charge is at a predetermined amount, Column 5, lines 60-65
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Hung to have a save mode as taught by Demachi in order to allow Hung to increase vehicle drive range by optimizing the charge modes.



Allowable Subject Matter
1.	Claims 7-9, 12-14 and 17-19 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the of 35 U.S.C. 112(b) rejection in the independent claims. Hung (US 10,870,341) represents the most similar variable vehicle as claimed by Applicants. However it fails to disclose inter alia wherein the battery is mounted in the respective battery-mounting portions of the first drive module and the second drive module so that the vehicle is selectively four-wheel or two-wheel driven.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614